Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 1 of 30

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

x
MARY ELIZABETH CHAMBERS,
Plaintiff, Civil Action No. 14-cv-02032 (RBW)
- against -
: PLAINTIFF MARY ELIZABETH
DISTRICT OF COLUMBIA, CHAMBERS’ MEMORANDUM IN
: OPPOSITION TO DEFENDANT
Defendant. DISTRICT OF COLUMBIA’S MOTION
: FOR SUMMARY JUDGMENT
xX

 

Plaintiff Mary Elizabeth Chambers, by and through the undersigned counsel Johnnie
Louis Johnson III and the Law Offices of Johnnie Louis Johnson III LLC hereby submits this
memorandum in opposition to Defendant District of Columbia’s motion for summary judgment.
There are numerous genuine material facts that are in dispute in this matter which have to be
resolved through the trial of this matter and a motion for summary judgment cannot resolve these
material facts, therefore a trial on the issues must be scheduled unless this matter can be resolved
through mediation.

Plaintiff Mary Elizabeth Chambers believes, contrary to Defendant District Columbia’s
contention, that a reasonable jury would find that Defendant District of Columbia violated Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. and 42 U.S.C. §
1981(a) by subjecting Plaintiff Mary Elizabeth Chambers to willful and unlawful employment
discrimination based on her sex (female) and by retaliating against her because she objected to

and opposed Defendant District Columbia’s unlawful and discriminatory employment practices.
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 2 of 30

Plaintiff Mary Elizabeth Chambers alleges that she was discriminated against when she was: (a)
denied requested transfers while similar situated male co-workers were provided with requested
transfers; (b) subjected to discipline that was more harsh than similarly situated males who
committed similar infractions or greater infractions; (c) not provided with the same opportunity
to receive incentive and special awards as her co-workers; (d) denied a desk audit; (e) willfully
denied an audit of her time and attendance sheets which resulted in substantial delays of her
correct pay check amounts; (f) denied the opportunity to receive donated time from her co-
workers which resulted in a substantial delays of her correct pay check amounts; (g) assigned an
excessive work load that was designed to cause her to not successfully perform her job which
would cause her to be removed from her position and from the District of Columbia government;
(h) willfully delayed with the misprocessing of her paychecks; and (i) willfully delayed with the
approval of her Family Medical Leave.

L BACKGROUND

Plaintiff Mary Elizabeth Chambers initiated this lawsuit in November 2014 against
Defendant District of Columbia in the United States District Court of the District of Maryland
but the case was subsequently transferred to this Court. See Mary Chambers v. Office of the
Attorney General, et al. C.A. No. Gilli-14-3648 [ECF#1]. Plaintiff Mary Elizabeth Chambers
filed an Amended Complaint which was dismissed by the Court and Plaintiff Mary Elizabeth
Chambers appealed to the District of Columbia Court of Appeals; See Chambers v. Office of the
Attorney General, 2016 U.S. App Lexis 234656 (D.C. Cir. 2016) (per curiam); This Court
vacated the dismissal and provided Plaintiff Mary Elizabeth Chambers with the opportunity to
respond to Defendant District of Columbia’s motion to dismiss. Plaintiff Mary Elizabeth

Chambers responded to Defendant District of Columbia’s motion to dismiss and the Court ruled

Z
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 3 of 30

ruled on Plaintiff Mary Elizabeth Chambers’ Second Amended Complaint, which alleges
discrimination based on sex (female). The current issues in this case are discrimination based on
sex (female) and retaliation.
Il. PRELIMINARY STATEMENT

Plaintiff Mary Elizabeth Chambers was previously employed in Defendant District of
Columbia’s Child Support Services Division (CSSD) in October 1989 as a Support Enforcement
Specialist. Plaintiff Mary Elizabeth Chambers, as a Support Enforcement Specialist, provided
assistance to recipients of Temporary Aid to Needy Families (TANF) with benefits and assisted
recipients of TANF to obtain and enforce child support orders and Judgments. In 2000, Plaintiff
Mary Elizabeth Chambers was assigned to the Interstate Unit of CSSD. The Director of CSSD is
Deputy Attorney General Benidia Rice.

Plaintiff Mary Elizabeth Chambers in order to advance and to become well rounded
as a Support Enforcement Specialist requested the Assistant Program Operations Chief, Walter
Howell to allow her to be transferred to another unit. (Plaintiff Mary Elizabeth Chambers’
Affidavit, page J, (“Chambers Aff’d)” ). Plaintiff Mary Elizabeth Chambers’ request was
denied allegedly because she was the only person who handled the establishment cases in her
office. (Chambers’ Aff'd., p. ) J) In response to the denial, Plaintiff Mary Elizabeth Chambers
stated that because she would not be working on establishment cases after the reorganization, there
should be no problem for her to transfer to another unit. (Chambers? Aff'd.,p. §] ). In addition,
Plaintiff Mary Elizabeth Chambers also advised the Manager of the Interstate Unit that she had been
trying to transfer to the Interstate Unit since 2008. The Manager of the Interstate Unit responded to
Plaintiff Mary Elizabeth Chambers’ request allegedly after consultation with the Assistant Program

Operations Chief and the Deputy Attorney General, Benidia Rice by advising Plaintiff Mary

3
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 4 of 30

Elizabeth Chambers that he was unaware that she had requested a transfer to the Interstate Unit since
2008 but acknowledged that Plaintiff had made requests "on several occasions during the current
fiscal year 2010." (Chambers’ Aff'd, p., J ). The Manager of the Interstate Unit then informed
Plaintiff Mary Elizabeth Chambers that management had explained to her that such a reassignment
allegedly does not fit into management's immediate plans for the Interstate Unit."' Plaintiff Mary
Elizabeth Chambers was also told that under the reorganization her new work assignment would be
to perform critical enforcement functions. Although certain male employees were permitted to
transfer, Plaintiff Mary Elizabeth Chambers was told that it was imperative that the Interstate Unit
maintain, at a minimum, its current staffing level. (Chambers Aff’d, p. |). There was no mention
what those staffing levels were at the time. Therefore, it was decided that Plaintiff Mary Elizabeth

Chambers’ request to transfer would be denied. (Chambers Aff'd, p. J).

Plaintiff Mary Elizabeth Chambers was, however, not moved to the Intake as she has specifically
requested but she was transferred to the Enforcement Unit and given an entirely different job title.
(Chambers Aff'd, p. J). In April 2010, Plaintiff Mary Elizabeth Chambers was falsely accused of
being rude to a customer and recommended for a four-day suspension. Plaintiff Mary Elizabeth
Chambers filed a grievance. The proposed four-day suspension, after a hearing was reversed by an
arbitrator. (Chambers Aff'd, p. {| ).

Plaintiff Mary Elizabeth Chambers decided on March 4, 2011 to file a charge of
employment discrimination with the EEOC alleging sex discrimination and retaliation because a
male co-worker was granted a transfer to another Unit, but she and another female co-worker
were denied such a transfer. (Chambers Aff'd, p- , {] ). Plaintiff Mary Elizabeth Chambers
alleged further that the male co-worker had weekly communication problems and performance

issues with customers but was not disciplined. In addition, Plaintiff Mary Elizabeth Chambers

 

' There never has been any explanation just how the transfer would not “fit into the Interstate Unit.”

4
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 5 of 30

alleged that in January 2011 her caseload was taken from her and she was reassigned to another
unit without being provided with proper training. (Chambers Affd, p. J \

Plaintiff Mary Elizabeth Chambers again in September 2011 requested a transfer by
switching her assignment with another employee to the Intake Unit. Benidia Rice again denied
Plaintiff Mary Elizabeth Chambers’ request for a transfer. Benidia Rice alleged that she had
discussed Plaintiff Mary Elizabeth Chambers’ transfer request with the supervisor of the Intake
Unit and was told that the supervisor did not need Plaintiff Mary Elizabeth Chambers in the
Intake Unit. Although Benidia Rice stated that her reason for denying Plaintiff Mary Elizabeth
Chambers’ request was based on the statement of the supervisor of the Intake Unit, there is
evidence that no request of Plaintiff Mary Elizabeth Chambers for a transfer was ever approved.
In fact, Plaintiff Mary Elizabeth Chamber had spoken with the supervisor who specifically told
Plaintiff Mary Elizabeth Chamber that she was welcomed in the Unit. (Chambers Aff d, p. FT ).

Plaintiff Mary Elizabeth Chambers requested a desk audit in May 2012. Plaintiff Mary
Elizabeth Chambers believed that she was performing work at a higher grade level. The Chief
Counsel for Personnel, Labor and Employment Division, Nadine Chandler Wilburn denied the
desk audit and alleged that it could not be performed because Plaintiff Mary Elizabeth Chambers
was seeking a desk audit on temporary work that she was no longer performing. Plaintiff Mary
Elizabeth Chambers was provided with a desk audit in November 2012.

Plaintiff Mary Elizabeth Chambers experienced a medical condition and she was out of
work from November 2, 2014 until May 4, 2016. (Chambers Aff’d, p.7, 31). Plaintiff Mary
Elizabeth Chambers was transferred to the Intake Unit on her return to work, but her job title was
changed from Support Enforcement Specialist to an Investigator. (Chambers Aff? d, p.7, 31).
Plaintiff Mary Elizabeth Chambers is currently employed as an Investigator. (Chambers Affd p.

5
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 6 of 30

43). Plaintiff Mary Elizabeth Chambers exhausted her administrative remedies and sought relief
by contacting the Equal Employment Opportunity Commission (EEOC) and filed a charge of
employment discrimination. Prior to going to the EEOC, Plaintiff Mary Elizabeth Chambers
sought a remedy by contacting the Managers at Defendant District of Columbia, the Union, the
District Council 20’s Chief Executive Officer, the former Section Chief Adrienne Day, the
former Section Chief Joseph Allen, the former Deputy Director Cory Chandler, the Director of
CSSD Benidia Rice, Eugene Adams and, Nadine Chandler Wilburn. (Chambers Aff'd, pp.1-2, 4
3). Plaintiff Mary Elizabeth Chandler also requested assistance from Tarifah Coaxum, the
Former FMLA/Payroll Manager Danielle Coleman, former Fiscal Officer of the District of
Columbia Victoria Syphax, former Ward 8 City Council member Marion Barry and his staff
Jackie Ward, the Director of the Office of Inspector General Charles Willoughby and Emily
Hosenback from the OIG Office, Former Mayor Vincent Gray and his colleagues Jason Carr.
(Chambers Aff'd, pp.1-2, J 3). No action was taken by the former Mayor’s office. Plaintiff Mary
Elizabeth Chambers also contacted to Helena Trimmer the Equal Employment Opportunity
Officer. A member of former City Council member Marion Barry’s staff member did meet with
Nadine Chandler Wilburn regarding her caseload, but no relief was obtained. (Chambers Aff d,
pp.1-2, J 3).

Plaintiff Mary Elizabeth Chambers was discriminated against by Defendant District of
Columbia when it decided to transfer various male employees but failed and refused to transfer
Plaintiff Mary Elizabeth Chambers to another unit. In fact, the evidence reflects that Plaintiff
Mary Elizabeth Chambers submitted a transfer request to former Managers Jamia Dueberry and
Walter Howell, who informed her that she could not receive a transfer because she had to work

another co-worker’s caseload because that co-worker was out of the office. (Chambers Affd, p.

6
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 7 of 30

2, {] 6). In addition, the former District Council 20 Staff Representative Stephen White
submitted a request to Nadine Chandler Wilburn who stated that there was no transfer for her but
if anything changes in the future she would be notified. (Chambers Affd, p. 2, J 7). Plaintiff
Mary Elizabeth Chambers’ former Psychologist Joy Berry also requested that she be approved
for a transfer and move on February 4, 2014, which was also denied by Defendant District of
Columbia. (Chambers Aff, p. 2, {| 7). It appears that Plaintiff Mary Elizabeth Chamber
submitted over 20 requests to be transferred to another division within the Office of General
Counsel which were all denied. (Chambers Aff'd, p. 2, J] 7).

Defendant District of Columbia willfully delayed completing Plaintiff Mary Elizabeth Chambers
medical forms from TransAmerica for well over a year under the pretense that there was a need
to determine that she had a disability within the meaning of the Americans with Disabilities Act
(ADA). On several occasions, the OAG sent me a Medical Questionnaire form for my doctors to
complete, allegedly so that the OAG could determine whether my continued absence qualified as
an accommodation under the ADA. (Chambers Aff? d, p. 3, {| 9). Although Plaintiff Mary
Elizabeth Chambers had provided medical documentation of her illness, Defendant District of
Columbia provided Plaintiff Mary Elizabeth Chambers with a Medical questionnaire to be
completed before she could return to work. (Chambers Aff’d, p. 3, J 10).

Plaintiff Mary Elizabeth Chambers received threats by two co-workers in the same unit
on April 24, 2013 and on May 23, 2013. It does not appear that any action was taken by
Defendant District of Columbia to protect Plaintiff Mary Elizabeth Chambers from the two
individuals or to make certain that Plaintiff Mary Elizabeth Chambers was safe. (Chambers
Aff'd, p. 3, 12). It also appears that Defendant District of Columbia had decided to just ignore

Plaintiff Mary Elizabeth Chambers’ complaints. For example, Plaintiff Mary Elizabeth Chambers
7
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 8 of 30

submitted a complaint to her manager regarding LoToya Young using profanity in the Workplace
and she was threatened by LoToya Young. In this instance, no action was taken to ensure that
Plaintiff Mary Elizabeth Chambers was safe from this employee. (Chambers Aff’d, p. 3, J 13).

Although Defendant District of Columbia decided to take no action against those
employees who threatened Plaintiff Mary Elizabeth it appears that it has no problem with taking
disciplinary action against Plaintiff Mary Elizabeth Chambers. For example, Defendant District
of Columbia decided to take disciplinary action against Plaintiff Mary Elizabeth Chambers and
suspended her four-day based on an erroneous allegation that she used certain language against a
member of the public that eventually was determined to not be accurate. (Chambers Affd, p. 3-
4, J 14). Plaintiff Mary Elizabeth Chambers filed a grievance and the suspension was rescinded
by an arbitrator with direction that all reference to the four-day suspension be removed from her
personnel file and that the leave she lost be restored. (Chambers Affd, p. 3-4, J 14). It now
appears that Defendant District of Columbia has not removed the documents from Plaintiff Mary
Elizabeth Chambers’ personnel file. (Chambers Affd, p. 3-4, 7 14). In addition, the thirty-two
(32) hours of leave that Plaintiff Mary Elizabeth Chambers lost because of the suspension have
not been restored to her. (Chambers Affd, p. 4, J 15). In addition, Defendant District of
Columbia has willfully delayed the processing of Plaintiff Mary Elizabeth Chambers funds and
she was placed on leave without pay (LWOP) which meant that her leave was taken away from
her me when I was placed on LWOP. (Chambers Affd, p. 4, J 15).

The evidenced reflects that Plaintiff Mary Elizabeth Chamber experienced an act of
retaliation when she received an e-mail from Benidia Rice regarding reconsideration of a request
to switch the assignments of Juana Massey Wright and Plaintiff Mary Elizabeth Chambers.

(Chambers Affd, p. 4, | 17). That request like the other requests submitted by Plaintiff Mary
8
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 9 of 30

Elizabeth Chambers was denied. In fact, the act of retaliation is quite evident when consideration
is given to the fact that Plaintiff Mary Elizabeth Chambers made a transfer request to work with
Patricia Williams’ Intake Unit because she heard that she was planning to retire. (Chambers
Affd, p. 4, 917). Because Plaintiff Mary Elizabeth Chambers had trained the co-workers in the
Intake Unit and because she had seniority over the employees who were transferred to the Intake
Unit there should not have been a problem with the transfer request. (Chambers Aff'd, p. 4, J
17). Defendant District of Columbia denied Plaintiff Mary Elizabeth Chambers request although
Patricia Williams did retire. (Chambers Aff'd, p. 4, 7 17).

Plaintiff Mary Elizabeth Chambers reported various acts committed by Defendant District of
Columbia regarding the promotion of Keisha McCauley-Jackson in November 2012 before the
announcement was even posted to the OIG, to Eugene Adams and the former Union President
Sabrina Brown. (Chambers Aff'd, p. 4, 4] 19). Plaintiff Mary Elizabeth Chambers reported that
friends, family, babysitter, church members, in-laws, lovers of Upper Management, Director, and
Managers can receive transfers to other Units, but she was unable to receive a transfer.
(Chambers Aff'd, pp. 4-5, J 19). Defendant District of Columbia’s stated reason that everyone
had to apply for a transfer when a position comes up or is posted appears to be a pretext designed
to refuse Plaintiff Mary Elizabeth the opportunity to receive a transfer. (Chambers Aff d, pp. 4-5,
{J 19).

Plaintiff Mary Elizabeth Chambers identified various male employees who were
transferred without any problems. For example, Thurston Haynes was transferred from the Data
Reliability Unit, First Response Unit to Customer Service Unit and then back to Data Reliability
Unit without any problems. (Chambers Aff'd, p. 5, J 20). In addition, Clivens Dorvil was hired

to work in the Director’s Office of CSSD Policy Unit as a Policy Training then was promoted to
9
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 10 of 30

Manager of the First Response Unit and then was transferred back to the Policy Unit. (Chambers
Aff'd p. 5, 921). Fernando Myrie was hired to work in the Medical Unit, Enforcement Unit until
he was removed due to his disrespectful conduct to a customer daily. He was then moved to the
Intake Unit under Patricia Williams and then moved again to the System Automatic Unit and is
now in the Intake 1 Unit. (Chambers Aff'd p. 5, ]22). Sadaaq abdul-Haqq always worked in the
file room. Joseph Allen started out as a Temporary employee but was made a permanent
employee as a Support Enforcement Specialist. He is the only employee in the Records
Management Unit that is a grade 9. It appears that Defendant District of Columbia stated reason
that each person is required to work in her job description in denying Plaintiff Mary Elizabeth
Chambers requests for a transfer is usually waived when male employees seek a transfer.
(Chambers Aff'd p. 5, 923). For example, Tionne Jordan was hired in DRU but was placed in
the Customer Service Unit and then transferred back to DRU. He was on a not to exceed date
but was terminated from work after working in the OAG/CSSD for 5 years and 5 months.
(Chambers Aff'd p. 5, 724). Tionne Jordan and Thurston Haynes were caught about to fight and
using profanity in the office in front of co-workers and their Manager Rocelia Johnson, but
nothing was ever done to them. (Chambers Affd p. 5, 924).

Justin Latus who works in AZ Child Support and in OAG/Child Support Services
Division was allowed to transfer his seat due to loud noises. In addition, Robert Ratchford was
allowed to transfer although he was charged with a DWI offense and using a government vehicle
on the weekend of June 2017. (Chambers Aff'd pp. 5-6, 1/25). James Sager was detailed for over
five years to Child and Family Services before being recently terminated. (Chambers Aff'd p. 6,
]25).

Defendant District of Columbia erroneously alleged that Plaintiff Mary Elizabeth
10
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 11 of 30

Chambers contended that the OAG retaliated against her filing the February 2011 Charge of
discrimination by assigning her an “excessive caseload desi gned to “overwhelm her so that she
would be unable to successfully perform my work and to be subjected to a removal action from
her position and from the District government. Plaintiff Mary Elizabeth Chamber denies making
that statement but clarifies that she actually stated that she has always worked a full caseload
since 2000, when she worked in the Enforcement Unit RSI Enforcement worker until CSSD
hired Jacqueline Owen. (Chambers Aff'd p. 6, 128). Plaintiff Mary Elizabeth Chambers stated
that she worked that caseload very well and she had to work Angelia Williams’ caseload when
she was out on sick leave and she had no backlog. (Chambers Aff'd p. 6, 28).

Plaintiff Mary Elizabeth Chambers states that Jamai Deuberry entered and changed her time
which delayed the receipt of her paycheck on time which has resulted in her paycheck continuing
to be short of the amount that it should be. (Chambers Aff'd p. 6, 29). In addition, Plaintiff
Mary Elizabeth Chambers states that Defendant District of Columbia willfully delayed the
paperwork for her FMLA for her brother was delayed. In fact, Plaintiff Mary Elizabeth
Chambers had to seek help from Mia Brown in Payroll to obtain the signature on the documents,
(Chambers Aff'd p. 7, {| 30).

Plaintiff Mary Elizabeth Chambers states that she out of the office on leave from
November 2, 2014 to May 4, 2016 because of a serious health condition which was not
acknowledged until February 22, 2016. Plaintiff Mary Elizabeth Chambers states that she was
just listed as being on LWOP and there was no request for leave donations and her requests for
short term/long term disability and workers compensation benefits were denied. (Chambers

Aff'd p. 7, 31).

1]
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 12 of 30

Plaintiff Mary Elizabeth Chambers states that she requested a desk audit from 2008 until

2012 I requested a Desk Audit. (Chambers Aff'd p. 7, [ 32). Plaintiff Mary Elizabeth

Chambers stated that Benidia Rice falsely stated that she did not know that Plaintiff Mary

Elizabeth Chambers carried a full caseload, although she signed off on her performance

rating each year. (Chambers Aff'd p. 7, 736). Plaintiff Mary Elizabeth Chambers also

stated that Benidia Rice alleged that she spoke to Patricia Williams before making the
decision about her transfer to Patricia Williams’ unit. Plaintiff Mary Elizabeth Chambers states
that the allegation is false because Plaintiff Mary Elizabeth Chambers personally requested
Patricia Williams to permit her to transfer to the Intake Unit and was told that she was welcomed
into that unit. (Chambers Aff'd p. 8, 39). Plaintiff Mary Elizabeth Chambers states that she
believes that the denial of her transfer after she obtained approval by Patricia Williams was an
act of retaliation because she filed a charge of discrimination with the EEOC. (Chambers Affd
p. 8, 937).

Plaintiff Mary Elizabeth Chambers also states that she submitted her heath notes and
other health notes from my doctors on December 4, 2014 but they evidently were not good
enough because it took Defendant District of Columbia until February 22, 2016 to decide that
she had a serious medical condition. Moreover, it still took the OAG until May 4, 2016 to
accommodate her request for an accommodation. (Chambers Aff'd p. 8, {]39). Plaintiff Mary
Elizabeth Chambers states that she was not transferred to the Intake Unit as she requested but to
the Locate Unit not as a Support Enforcement Specialist as an Investigator. Plaintiff Mary
Elizabeth Chambers states that she believes that her title was changed from a Support
Enforcement Specialist and to an Investigator to delay her step increase, and to remove her duties

as a Notary. (Chambers Aff d p. 8, 139). Plaintiff Mary Elizabeth Chambers states that her
12

 

 
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 13 of 30

belief was confirmed when she was notified four months later that Nadine Chandler Wilburn and
Benidia Rice stated that the Locate Unit did not need a Notary in that Unit, although there are
notaries in that unit, and she has seniority over the two staff members that are Notaries in that
unit. (Chambers Aff'd p. 8, 739).

Plaintiff Mary Elizabeth Chambers states that she believes that she was subjected to
unlawful discrimination because she was denied incentive and special awards while her male co-
workers received such awards. Plaintiff Mary Elizabeth Chambers states that Fernado Myrie,
Jatus Latus, Bryant Boykin, Clivens Dorvil, and Thurston Haynes received incentive, special
awards and promotions and she did not although she worked a full caseload and never received
recognition. (Chambers Aff'd p. 8-9, J] 40).

Plaintiff Mary Elizabeth Chambers states that she sent an e-mail to Karl Racine
complaining that Nadine Chandler Wilburn and Eugene Adams were making all the decisions on
her case even though they are the alleged discriminatory officials. Plaintiff Mary Elizabeth
Chambers states that she does not believe that she can ever receive a fair decision because there
are conflicts of interest. (Chambers Aff'd p. 9, § 43).

Plaintiff Mary Elizabeth Chambers states that Defendant District of Columbia has
willfully made continuous errors on her leave and payroll records which resulted in her having to
wait until next pay to receive her remaining pay. Defendant District of Columbia also took too
much leave from her and did not use the leave she had and placed her on LWOP when she had
leave to use. Plaintiff Mary Elizabeth Chambers stats that Nadine Chandler Wilburn willfully

took (4) months to repay her for the 4-days suspension that was rescinded. (Chambers Aff'd p: 9,

q 45).

13
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 14 of 30

Plaintiff Mary Elizabeth Chambers states that Clive Dorvil was moved from the Policy

Unit to the First Response Unit although he never applied for the position. In fact, Plaintiff Mary
Elizabeth Chambers stated that Clive Dorvil did not know the position and asked for help
including from her. (Chambers Aff’d p. 9, 150). Justin Latus was moved out of CSSD, but he
received his regular hours although he worked part-time. Justin Latus’ seat was moved due to
loud noise and the Director Benidia Rice was his supervisor in the AZ Child Support Unit and
Justin Latus received numerous incentives and bonuses and promotions during his time in the
OAG as a part-time worker. (Chambers Aff'd p. 11, 51). Plaintiff Mary Elizabeth Chambers
states that Bryan Boykin was moved because his girlfriend Tiffany Cox and he were unable to
stay out of each other’s work area. (Chambers Aff d p. 11, ] 51). Plaintiff Mary Elizabeth
Chambers states that James Sager was moved because he was falsely accused of sexually
harassing her, but she wrote a letter stating that he did not sexually harass her. (Chambers Affd
p. 11 952). Plaintiff Mary Elizabeth Chambers states that the only difference between her and
the 9 males who were granted transfer is that she is a female. (Chambers Aff'd p. 11 54).
Plaintiff Mary Elizabeth Chambers stats that her requests for transfers were denied because she is
a female. (Chambers Aff'd p. 11 54). In addition, Plaintiff Mary Elizabeth Chambers states
that she was retaliated against and denied a transfer because she refused to whiteout a Notary
petition and because she reported the white out incident to the Notary Board. (Chambers Aff'd p.
11 955). In addition, Plaintiff Mary Elizabeth Chambers states that she was further subjected to
a hostile work environment because she reported the notary violation to the Notary Board.
(Chambers Aff'd p. 11 9155).

Plaintiff Mary Elizabeth Chambers states that she knew that the four-day suspension was

the beginning of a Notice of Proposed Removal from the Office of the Attorney General and the

i*t

 
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 15 of 30

District of Columbia government. (Chambers Aff'd p. 12 { 58). Plaintiff Mary Elizabeth
Chambers states that because Defendant District of Columbia did not have a non-discriminatory
reason for recommending her suspension because the allegations against her were false and
fabricated and a pretext to take further disciplinary action against her. (Chambers Aff'd p. 12 7]
59). Clivens Dorvil submitted one false incident report on her but no disciplinary action was
taken against him. In addition, Robert Ratchford was found to have used a government vehicle
on the weekends to move another co-worker LaShawn Wright, but Defendant District of
Columbia ever took any disciplinary action against him or to LaShawn Wright. Plaintiff Mary
Elizabeth Chambers states that although she never engaged in the conduit to which the male
employees engaged but she received disciplinary actions by Defendant District of Columbia.
(Chambers Aff'd p. 12 { 63).

Plaintiff Mary Elizabeth Chambers states that the disparate treatment of her is recognized
because she photographed Dennis Howard and Fernado Myrie using a government vehicle
during work hours and reported it Defendant District of Columbia’s management officials never
took any disciplinary action against them but stated that I was merely speculating. (Chambers
Aff'd p. 13-14 § 68). Plaintiff Mary Elizabeth Chambers states that she believes that Defendant
District of Columbia retaliated against her for filing a charge of employment discrimination with
the EEOC in February 2011. (Chambers Aff'd p. 14 § 70). Plaintiff Mary Elizabeth Chambers
states that Defendant District of Columbia retaliated against her because she is the only senior
staff member in the Interstate Unit who was removed from her current assignment and duties
although she had more seniority than other staff members. (Chambers Affd p. 12 { 72). Plaintiff
Mary Elizabeth Chambers states that she did make a statement that when she was moved to the

Enforcement Unit that Defendant District of Columbia assigned her the highest caseload and

15

 
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 16 of 30

provided her with a “How to Guide Book” for her to learn how to work and process her new
caseload in the Enforcement Unit. (Chambers Aff'd p. 15 { 72-73). Plaintiff Mary Elizabeth
Chambers believes that the high caseload was designed to overwhelm her even though she had
the highest caseload and processed more cases than similarly situated male employees.
(Chambers Aff’d p. 15, 9 73. Plaintiff Mary Chambers states that Defendant District of Columbia
continually processed her pay check so that there would be insufficient funds available even

when she had leave to use. (Chambers Aff’d p. 16, { 75). Plaintiff Mary Elizabeth Chambers
states that she then requested an audit of my payroll records in early 2011 but the audit was
commenced in 2014 with Tarifah Coaxum and Danielle Coleman and the Payroll Manager
LaShawn Washington. When LaShawn Washington stated that there were errors in the payroll
records, the audit was suspended. LaShawn Washington stated that she needed to discuss the
errors with the former Chief of Payroll Victoria Syphax before the audit could continue. When I
requested a date for the continuation of the audit, LaShawn Washington would always state that
it would take place later. (Chambers Aff'd p. 16 { 75). Plaintiff Mary Elizabeth Chambers states
that when she requested the status of my audit from LaShawn Washington and Nadine Chandler
she did not receive a response. (Chambers Affd p. 16 4, 75). Plaintiff Mary Elizabeth Chambers
states that when he attorney requested the status of her leave audit, in June of 2016, another audit
was scheduled to be conducted by Nadine Chandler Wilburn. However, when Nadine Chandler
Wilburn’s leave audit was conducted, Plaintiff Mary Elizabeth Chambers states that it was stil]
not done correctly and appeared to have corrupt data entered in the records. (Chambers Affd p.
1675). Plaintiff Mary Elizabeth Chambers states that, on September 25, 2018, the

Management Liaison Specialist for the Personnel, Labor & Employment Division in Human

16
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 17 of 30

Resources, Tameya Monk, notified her that her payroll and leave records for 2014 were
incorrect. (Chambers Aff'd p. 16 § 75)

Plaintiff Mary Elizabeth Chambers states that Defendant District of Columbia’s
Information Technology Department has not verified that her caseload was no higher than the
caseloads of any other Support Enforcement Specialist, although Benidia Rice attempted to
obtain data from 2011 when she worked in in the Interstate Unit to the current time period, but
Harold Johnson verified that the requested data was not provided. (Chambers Aff'd p. 17 477).
Therefore, Defendant District of Columbia’s contention that Plaintiff Mary Elizabeth Chambers’
caseload was no larger than any other Support Enforcement Specialist is not correct by its own
records. (Chambers Aff'd p. 17, 977).

Plaintiff Mary Elizabeth Chambers states that the evidence reflects that she was assigned
and carried more cases that her co-workers, which with the evidence regarding the
discriminatory treatment she received would be more than enough for a reasonable jury to
believe that CSSD did assign her more cases than her co-workers. Moreover, Plaintiff Mary
Elizabeth Chambers testified during her depositions that she was handling more cases than her
co-workers beginning in 2000 through 2011 in the Interstate Unit. (Chambers Aff'd p. 17, 978).
Plaintiff Mary Elizabeth Chambers states that Defendant District of Columbia has continually
delayed the processing of her payroll records and has continually made errors in her pay checks.
Plaintiff Mary Elizabeth Chambers states that Defendant District of Columbia’s Central Payroll
Manager informed her that there was only one step that had to be done in order to correct her
timesheets and to submit them to the Central Payroll Manager for processing. Plaintiff Mary

Elizabeth Chambers states when she informed the Central Payroll Manager that Nadine Chandler

17
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 18 of 30

‘Wilburn stated that Tarifah Coaxum contacted the Central Payroll Manager and promised that
condition

The failure and refusal of Defendant District of Columbia to properly and correctly
process Plaintiff Mary Elizabeth Chambers’ payroll records has resulted her checking account
being overdrawn. Plaintiff Mary Elizabeth Chambers believes that the delay is willful because
Defendant District of Columbia delayed the processing of her check when she was given an
award in her arbitration case in January 2012 and it took Defendant District of Columbia four
months to receive my money, but she never has received her leave. (Chambers Aff'd p. 17, 981).

Plaintiff Mary Elizabeth Chambers states that Danielle Coleman decided to contact her
doctor’s office to determine if he even signed off on my FMLA paperwork, but Defendant
District of Columbia does not take such action regarding its male employees. (Chambers Aff'd
pp. 18-19, § 83). Defendant District of Columbia’s Andrew Kelly the Chief of Investigations
Andrew Kelly decided to question employees Karen Adebiyi, Yvette Marbury-Long and Ann
Hammond to determine why they donated leave to her during the time she was out on leave
away from the office. (Chambers Aff'd pp. 18-19, § 83). Andrew Kelly also questioned her co-
workers about what they knew about Plaintiff Mary Elizabeth Chambers’ parents’ health
condition and why did they give her leave. Plaintiff Mary Elizabeth Chambers believes that this
action was also willful and designed to retaliate against her because no other employee was
treated the same way. (Chambers Aff'd pp. 18-19, § 83). Plaintiff Mary Elizabeth Chambers
states that she always worked a full caseload in the Interstate Unit since she was an outstanding
performer in completing my assignments without any assistance from other co-workers and she
never worked a temporary assignment. (Chambers Aff'd pp. 18-19, § 86). Plaintiff Mary

Elizabeth Chambers states that it is a false statement that Patricia Williams was never asked if

18
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 19 of 30

she could transfer into her Unit. In addition, Plaintiff Mary Elizabeth Chambers states that
Patricia Williams was ordered by Benidia Rice to not allow her to transfer into her unit.

(Chambers Aff'd pp. 18-19, 4 87).

III. STANDARD OF REVIEW
Federal Rules of Civil Procedure 56(a) states that summary judgment may be granted to a
party if the moving party shows that there is no genuine issue as to any material fact and the
moving party is entitled to judgment as a matter of law. A motion for summary judgment should
not be granted, however, when “the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show that there are genuine issues as to
any material fact in dispute. Fed.R.Civ.P 56(c). A material fact, of course, is a fact that may
affect the outcome of the litigation in question. When here are grave doubts about certain
statements and the weighing of evidence, the task of determining the credibility of a witness is
the exclusive domain of the fact finder. Thus, a plaintiff may defeat a motion for summary
judgment by presenting direct or circumstantial evidence that raises a genuine issue of a material
fact as to whether an impermissible factor such as sex motivated the employer’s adverse
employment decision. Diamond v. Colonial Life & Acc Ins. Co., 416 F.3d 310, 319 (4" Cir,
2005).
Where there is a disputed issue of fact, the Court must resolve all doubts and inference to
be drawn therefore in favor of the no-moving party. Anderson v. Liberty Lobby Inc., 477 U.S.
242, 255 (1986). The evidence presented must be viewed in a light most favorable to the non-
moving party. Anderson, 477 U.S. 265. If the inferences to be drawn from the evidence establish
a genuine issue as to a material fact, summary judgment cannot be granted. In order to defeat a

motion for summary judgment, the plaintiff need only present evidence from which a jury might
19
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 20 of 30

return a verdict in her favor. Anderson, 477 U.S. at 257. Moreover, a plaintiff need not cast

 

doubt on each proffered [nondiscriminatory]| reason [for the adverse employment action] taken
against her in a vacuum. Beyer-Liberto v. Fountainbleau Corp., F.3d . 2015 WL
2116849, at 13 (4th Cir. May 7, 2015). Motions for summary judgment in employment
discrimination cases must be approached with added vigor because credibility and intent are
often central issues. Direct evidence supporting claims of intention discrimination is rare and
affidavits and depositions should be carefully scrutinized for circumstantial proof. The Judge in
ruling on a motion for summary judgment must view the evidence presented through the prism
of the substantial evidentiary burden. In order to defeat a motion for summary judgment a
plaintiff need only present evidence from which a jury might return a verdict in his favor.
Anderson, 477 U.S. at 257. In order to avoid summary judgment under Title VII, a plaintiff need
not cast doubt on each proffered [nondiscriminatory] reason [for the adverse employment action]
taken against her in vacuum. Moreover, if the defendant offers a bagful of legitimate reasons
and the plaintiff manages to cast doubt on a fair number of them, plaintiff may not need to
discredit the remainder of the reasons. Swierkiewicz v. Sorema. N.A.. 534 U.S. 506 (2002); Se
also St Mary’s Honor Ctr v. Hicks, 509 U.S. 511 (1991); See, Fuentas v. Perskie, 32 F3d 759,
764 (3d Cir. 1996).

A plaintiff must first establish a prima facie case of employment discrimination by
presenting some evidence sufficient to infer that unlawful discrimination took place. McDonnell
Douglass v. Green, 411 U.S. 792, 802 (1973). The employer must then provide a rebuttal by
submitting evidence of a legitimate nondiscriminatory reason action taken. If the employer does
so, then the plaintiff must prove by a preponderance of the evidence that the reason offered is

pretextual. Id., at 804; Swierkiewicz v, Sorema, N.A., 534 U.S. 506 (2002); See also St Mary’s

 

20
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 21 of 30

Honor Ctr v. Hicks, 509 U.S. 511 (1991). The precise requirement of a prima facie case can vary

 

depending on the context and were never intended to be rigid, mechanized, or ritualistic. Id. In
order for Plaintiff Mary Elizabeth Chambers to establish the employer transferred similarly
situated male employees to the unit. McDonnell Douglass, 411 U.S. at 802. Plaintiff Mary
Elizabeth Chambers has shown that she is a female, that she was requested and was qualified for
a transfer treated different that her mile co-workers and the here was a hostile work environment
based on sex (female) and Plaintiff Mary Elizabeth Chambers was adversely affected by the
hostile work environment. Defendant District of Columbia has not provided any reasonable
explanation for the failure to transfer Plaintiff Mary Elizabeth Chambers to another assignment
but the erroneous allegation that there was no change in grade. Plaintiff Mary Elizabeth
Chambers was substantially impacted because Defendant District of Columbia willfully changed
her job title from a Support Enforcement Specialist to an Investigator, which was designed to
delayed or prevent her from receiving her within grade increase and a promotion. Because
Defendant District of Columbia willfully denied Plaintiff Mary Elizabeth Chambers’ requested
transfers to other units but granted such transfers to similarly situated male employees, who did
not even request a transfer, is not only disparate treatment based on sex (female) but appears to
be acts of retaliation because she opposed Defendant District of Columbia’s discriminatory
action against her. Beyer-Liberto v. Fountainbleau Corp., F.3d ., 2015 WL 2116849, at
13 (4th Cir. May 7, 2015). Therefore, Plaintiff Mary Elizabeth Chambers, a female over the age
of 40 years, has made out a prima facie case of sex (female) discrimination. Defendant District
of Columbia has attempted to proffer a nondiscriminatory reason for the adverse action of
refusing to transfer Plaintiff Mary Elizabeth Chambers, the burden shifts back to the plaintiff to

produce credible evidence that the reason offered by the defendant is a mere pretext for unlawful

21
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 22 of 30

sex (female) discrimination and retaliation. Burdine, 450 U.S. at 253; McDonnell Douglass, 411
U.S. at 804. It is enough if the actions complained of are materially adverse. Thus, a plaintiff is
protected from sex (female) discrimination and retaliation that produce an injury or harm.
Burlington, 548 U.S. at 68. Plaintiff Mary Elizabeth Chambers has shown that she has been
harmed by Defendant District of Columbia’s sex (female) discrimination and retaliation because
she has been prevented from receiving a promotion as a Support Enforcement Specialist and will
now be delayed in receiving a within grade increase. See Beyer-Liberto, F.3d _., 2015
WL 2116849, at 13 (4th Cir. May 7, 2015); McDonnell Douglass, 411 U.S. at 802;
Swierkiewicz, 534 U.S. at 509; St. Mary’s Honor Ctr., 509 U.S. at 511. Plaintiff Mary Elizabeth
Chambers also has established a prima facie case of retaliation because she participated in
protected activity by filing complaints of discrimination with the EEOC and Defendant District
of Columbia knew and was provided with the charges of employment discrimination.

Moreover, where there is evidence of pretext combined with evidence of a prima facie
case of employment discrimination based on sex (female), a hostile work environment and
retaliation, a motion for summary judgment is defeated, but the evidence of pretext with the
combined evidence of a prima facie case of employment discrimination is sufficient to obtain a
judgment for the plaintiff. Sanderson, 530 U.S. 133, 135 (2000).

In this instance, Plaintiff Mary Elizabeth Chambers has presented a prima facie case of
employment discrimination based on sex (female), hostile work environment, harassment and
retaliation, therefore Defendant District of Columbia’s motion for summary judgment is not only
defeated but the evidence of pretext is sufficient to obtain judgment for Plaintiff Mary Elizabeth
Chambers. The evidence shows that Defendant District of Columbia created a hostile work

environment, and when Defendant District of Columbia took employment actions that were

ae
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 23 of 30

continuously adverse to Plaintiff Mary Elizabeth Chambers by refusing to transfer her to her
requested unit in which could properly perform her assignments but transferred various male
employees in some instances when they did not even request a transfer. (Chambers Aff d, pp.
1.

The causal connection between the Plaintiff Mary Elizabeth Chambers’ complaints of
discrimination to Defendant District of Columbia’s management officials and Plaintiff Mary
Elizabeth Chambers’ charges of employment discrimination filed with the EEOC and the
substantial delay in the processing of her time given by her co-workers are clearly seen as acts of

retaliation in this instance. (Chambers Aff'd pp. {[{] ). Beyer-Liberto v. Fountainbleau Corp.,

 

__F3d__., 2015 WL 2116849, at 13 (4th Cir. May 7, 2015); Beyer-Liberto v.
Fountainbleau Corp., F.3d ., 2015 WL 2116849, at 13 (4th Cir. May 7, 2015); Ross v.
Communications Satellite Corp., 759 F.2d 35, 365 (4th Cir. 985); Dwyer v. Smith, 867 F.2d 184,
190-91 (4th Cir. 1989). Therefore, Defendant District of Columbia’ motion for summary
judgment should be denied in its entirety and judgment should be granted to Plaintiff Mary
Elizabeth Chambers. Id

Plaintiff Mary Elizabeth Chambers requests that the Court deny Defendant District of
Columbia’s motion for summary judgment in its entirety and enter judgment for Plaintiff Mary

Elizabeth Chambers. In the alternative, Plaintiff Mary Elizabeth Chambers requests that this

Court schedule this matter for a trial, as soon as possible. Reeves v. Sanderson Plumbing Prods..,

 

Inc., 530 U.S. 133, 120 S.Ct. 2097, 2110, 147 L.Ed.2d 105 (2000). "In doing so the court must
draw all reasonable inferences in favor of the nonmoving party, and it may not make credibility
determinations or weigh the evidence." Id. Thus, although the court should review the record as a

whole, it must disregard all evidence favorable to the moving party that the jury is not required to

23

 
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 24 of 30

believe. That is, the court should give credence to the evidence favoring the non-movant as well
as that "evidence supporting the moving party that is uncontradicted and unimpeached, at least to
the extent that that evidence comes from disinterested witnesses." Id. (quoting 9A Charles Allan
Wright Arthur R. Miller, Federal Practice and Procedure § 2529, p. 299 (2d ed. 1995)).

In order to make out a prima facie case of retaliation in violation of Title VII, a plaintiff
must show that (1) she engaged in protected activity, (2) the exercise of that protected activity
was known to the defendant, (3) the defendant took an employment action that was adverse to
the plaintiff, and (4) there is a causal connection between the protected activity and the adverse
employment action. Beyer-Liberto v. Fountainbleau Corp., F.3d __., 2015 WL 2116849,
at 13 (4" Cir. May 7, 2015); Ross v. Communications Satellite Corp., 759 F.2d 35, 365 (4" Cir.
985); Dwyer v. Smith, 867 F.2d 184, 190-91 (4th Cir. 1989). A prima facie retaliation claim
under 42 U.S.C. § 1981 has the same elements. Id. Once the plaintiff has established a prima
facie case of retaliation, the burden shifts to the defendant to produce some legitimate,

nondiscriminatory reason for the adverse employment action. Texas Department of Community

 

Affairs v. Burdine, 450 U.S. 248, 253 (1981) (quoting McDonnell v. Green, 411 U.S. 792, 802

(1973).

A. Plaintiff Mary Elizabeth Chambers Can Meet Her Burden of Proof For Sex
Discrimination and Retaliation

Plaintiff Mary Elizabeth Chambers can prove a prima facie case of employment
discrimination based on sex (female) and retaliation for her opposition to Defendant District of
Columbia’s discriminatory employment practices and her participation in the filing of a charge
of employment discrimination with the EEOC against Defendant District of Columbia. Plaintiff
Mary Elizabeth Chambers can also show that she was subjected to a hostile work environment

based on sex (female) and retaliation because she complained about the delay in the granting of

24
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 25 of 30

her FMLA and because she filed a complaint with the Notary Board alleging a violation of the
Notary requirements after she was ordered by a management official to change a document that
had been notarized. The Notary Board ordered that all Notaries in Defendant District of
Columbia’s Attorney General’s office receive training.

In addition, Plaintiff Mary Elizabeth Chambers can established that (a) she is a female;
(b) she was qualified for transfer; (c) Defendant District of Columbia had openings in various
units and allowed male employees to transfer to those units; (d) Defendant District of Columbia
refused to allow Plaintiff Mary Elizabeth Chambers to transfer to those units; (e) took an adverse
action against her based on her sex by continuing to refuse her requests for transfers; and (f)
Defendant District of Columbia continued to transfer its male employees to other units even
when they did not request a transfer. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04
(1973); Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 253 n.6 (1981); St. Mary’s
Honor Center v. Hicks, 509 U.S. 502, 506 (1993). Therefore, Plaintiff Mary Elizabeth
Chambers has made prima facie showing of discrimination based on female (female) in this

instance.

B. Plaintiff Mary Elizabeth Chambers Experienced A Hostile Work Environment

Plaintiff Mary Elizabeth Chambers can demonstrate that she suffered an adverse action
related to her allegations
C. Plaintiff Mary Elizabeth Chambers Has Established A Prima Facie Case Of Retaliation
Plaintiff Mary Elizabeth Chambers has established that: (1) she engaged in
protected activity; (2) Defendant District of Columbia’s management officials were aware of her
protected activity; (3) Plaintiff Mary Elizabeth Chambers was subjected to several adverse

employment actions by Defendant District of Columbia; and (4) there is a nexus between the

25
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 26 of 30

Plaintiff Mary Elizabeth Chambers’ protected activity and the adverse action taken against her.
Plaintiff Mary Elizabeth Chambers has shown that there a causal nexus with the adverse action
that followed her protected activity of filing a charge of employment discrimination and the
charges of employment discrimination were filed within a reasonably period of time after the that
action was taken against her there is a retaliatory motive inferred for the action taken by
Defendant District of Columbia against Plaintiff Mary Elizabeth Chambers. A nexus can clearly
be established between Plaintiff Mary Elizabeth Chambers’ prior EEO activities and the failure
and refusal of Defendant District of Columbia to permit her to transfer to other units, including
the issuance of a four-day suspension. In addition, the changing of Plaintiff Mary Elizabeth
Chambers’ job title from a Support Enforcement Specialist to an Investigator prevents her from
receiving a within grade increase and a promotion for a lengthy time period.

Plaintiff Mary Elizabeth Chambers can establish a retaliatory motive indirectly with the
changing of the job title which is entirely different from a Support Enforcement Specialist
position that she previously occupied. Defendant District of Columbia’s contention that Plaintiff
Mary Elizabeth Chambers was not injured with the job title change is a pretext and a subterfuge
unworthy of any real belief. As stated above, when consideration is given to the stated reason
given by Defendant District of Columbia for taking the adverse action against Plaintiff Mary
Elizabeth Chambers — her salary did not change - and that stated reason must be dismissed
because it is unworthy of any real belief, the only real reasonable and remaining explanation is
that it is because of a discriminatory reason. This so because Plaintiff Mary Elizabeth Chambers
requested over 20 times for a transfer and each time the request was denied. Even though
Defendant District of Columbia contend that there is no loss of salary, the evidence is clear that it

was an act of retaliation because Plaintiff Mary Elizabeth Chambers will be prevented for

26
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 27 of 30

receiving a within grade increase or a promotion for substantial time period and Defendant
District of Columbia has failed to present sufficient evidence to support its motion for summary
judgment. Therefore, the motion for summary judgment must be denied in its entirety.

D. Plaintiff Mary Elizabeth Chambers Has Established A Prima Facie Case of Sex
Discrimination And That Defendant District of Columbia’s Stated Reasons Are
Unworthy Of Any Real Belief And They Should Be Dismissed

In order to defeat a motion for summary judgment, the plaintiff need only present
evidence from which a jury might return a verdict in her favor. Anderson, 477 U.S. at 257. A
plaintiff need not cast doubt on each proffered [nondiscriminatory] reason [for the adverse

employment action] taken against her in a vacuum. Beyer-Liberto v. Fountainbleau Corp.,

 

F.3d____., 2015 WL 2116849, at 13 (4" Cir. May 7, 2015). In this instance Plaintiff Mary
Elizabeth Chambers has shown that there was a hostile work environment based on sex (female)
and Plaintiff Mary Elizabeth Chambers was adversely affected by the hostile work environment.
Defendant District of Columbia has not provided any reasonable explanation for the continuous
failure and refusal to transfer Plaintiff Mary Elizabeth Chambers to the Intake Unit by
erroneously alleging that there were no available positions in that unit while transferring male
employees to various units even though they never applied for the transfers. Therefore, Plaintiff
Mary Elizabeth Chambers has made out a prima facie case of sex (female) discrimination.
Defendant District of Columbia has proffered a nondiscriminatory reason for the adverse
action of denying Plaintiff Mary Chambers the opportunity to transfer to the Intake Unit while
approving male employees transfer to various units even when they did not even request to
transfer. The burden then shifts back to the plaintiff to produce credible evidence that the reason
offered by the defendant is mere pretext for unlawful retaliation. Burdine, 450 U.S. at 253;

McDonnell Douglass, 411 U.S. at 804. It is enough if the actions complained of are materially
27
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 28 of 30

adverse. Thus, a plaintiff is protected from retaliation that produces an injury or harm.
Burlington, 548 U.S. at 68. Plaintiff Mary Elizabeth Chambers has shown that she has been
harmed by Defendant District of Columbia’s retaliation of changing her job title from Support
Enforcement Specialist to Investigator, which action has prevented her from receiving a within-
grade increase because she has not been in the new Investigator job title for the required amount
of time to be considered for either a within grade increase or a promotion. See Beyer-Liberto ,
__F3d___., 2015 WL 2116849, at 13 (4" Cir. May 7, 2015); McDonnell Douglass, 411 U.S.
at 802; Swierkiewicz, 534 U.S. at 509; St. Mary’s Honor Ctr., 509 U.S. at 511. Although
Defendant District of Columbia alleges that Plaintiff Mary Elizabeth Chambers’ salary is the
same her opportunity to receive a within grade increase and a promotion have been severely
affected by the change in her job title from a Support Enforcement Specialist to an Investigator.
Thus, Plaintiff Mary Elizabeth Chambers also has established a prima facie case of retaliation
because she participated in protected activity by filing a charge of employment discrimination
with the EEOC and Defendant District of Columbia knew and was provided with the charge of
employment discrimination.

Moreover, where there is evidence of pretext combined with evidence of a prima facie
case of employment discrimination based on sex (female) hostile work environment and
retaliation, a motion for summary judgment is defeated, but the evidence of pretext with the

combined evidence of a prima facie case of employment discrimination is sufficient to obtain a

judgment for the plaintiff. Sanderson, 530 U.S. 133, 135 (2000). In this instance, Plaintiff Mary

 

Elizabeth Chambers has presented a prima facie case of employment discrimination based on sex
(female) hostile work environment and retaliation, therefore Defendant District of Columbia’s

motion for summary judgment is not only defeated but the evidence of pretext is sufficient to

28
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 29 of 30

obtain judgment for Plaintiff Mary Elizabeth Chambers. The evidence show that Defendant
District of Columbia created a hostile work environment, and when Defendant District of
Columbia took employment actions that were continuously adverse to Plaintiff Mary Elizabeth
Chambers by continually failing and refusing to transfer her to the Intake Unit, while freely
transferring male employees to units at which there were no established positions and there were
no requests from the male employees. (Chambers Aff d, p- {| ). The causal connection between
the Plaintiff Mary Elizabeth Chambers’ charge of employment to Defendant District of
Columbia’s continuous failure and refusal to transfer her to other units while allowing male
employees to transfer freely to other units and the adverse action taken by Defendant District of
Columbia to change Plaintiff Mary Elizabeth Chambers job title from Support Enforcement
Specialist to an Investigator, which prevented her from receiving a promotion and a within-grade
increase is clearly seen in this instance. (Chambers Aff? d, p. 8, 4] 39). Beyer-Liberto v.
Fountainbleau Corp., F.3d -» 2015 WL 2116849, at 13 (4" Cir. May 7, 2015); Ross v.
Communications Satellite Corp., 759 F.2d 35, 365 (4 Cir. 985); Dwyer v. Smith, 867 F.2d 184,
190-91 (4th Cir. 1989). Therefore, Defendant District of Columbia’ motion for summary
judgment should be denied in its entirety and judgment should be granted to Plaintiff Mary
Elizabeth Chambers. Id

Plaintiff Mary Elizabeth Chambers requests that the Court deny Defendant District of
Columbia’s motion for summary judgment in its entirety and enter judgment for Plaintiff Mary
Elizabeth Chambers. In the alternative, Plaintiff Mary Elizabeth Chambers requests that this

Court schedule this matter for a trial, as soon as possible.

ao
Case 1:14-cv-02032-RBW Document 58 Filed 01/18/19 Page 30 of 30

Tv: CONCLUSION AND RECOMMENDATION

WHEREFORE, in conclusion and for all of the reasons set forth above, Plaintiff Mary

Elizabeth Chambers prays that the Court deny Defendant District of Columbia’s motion for

summary judgment and enter an order of judgment for Plaintiff Mary Elizabeth Chambers on

her second amended complaint of discrimination based on sex (female), hostile work

environment and retaliation, or in the alternative that the Court order that this case proceed to

trial before a jury, and for such other further relief as justice dictates and fairness demands.

Dated this 18" day of January, 2019

Dated this 18" day of January, 2019

 

/s/ Mary Elizabeth Chambers
Plaintiff Mary Elizabeth Chambers

Respectfully submitted,

LAW OFFICES OF JOHNNIE LOUIS
JOHNSON II LLC,

By: _// Johnnie Louis Johnson III
Johnnie Louis Johnson IIT (ar No, 235614)
Attorney for Plaintiff Mary Elizabeth Chambers
11644 Mediterranean Court
Second Level
Reston, Virginia 20190-3401
703.471.0848 (Voice)
703.471.0478 (Facsimile)
571.269.1061 (Mobile)

jlimed@aol.com (Electronic Mail)
johnnie@jliohnson3law.com (Electronic Mail)

30
